Citation Nr: 0806585	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial, compensable rating for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a spinal disorder.

4.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for left ear hearing loss, a spinal disorder, and 
a left leg disorder, and assigned an initial compensable 
rating for right ear hearing loss.  

Prior to certification of this appeal in September 2007, the 
veteran withdrew her appeal with respect to claims for 
service connection for liver and kidney disorders in August 
2007.  Thus, despite the fact that the veteran's service 
representative did not acknowledge this fact in the January 
2008 informal hearing presentation, the Board finds that 
these claims are no longer subject for current appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claim for an initial 
compensable rating for right ear hearing loss, the most 
recent VA audiological examination was conducted in February 
2005, and the record reflects that the veteran and her 
representative have claimed that the veteran's hearing loss 
is more severe and have requested that she be furnished with 
a new examination.  Where the evidence of record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that the veteran should be afforded a new VA 
audiological examination to determine the current nature and 
extent of the severity of her right ear hearing loss.  Since 
the claim for service connection for left ear hearing loss 
was denied on the basis that the medical evidence did not 
reflect hearing loss sufficient to constitute a disability 
under 38 C.F.R. § 3.385 (2007), this issue must also be 
remanded as the requested examination may reveal left ear 
hearing results that warrant entitlement to service 
connection for left ear hearing loss.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

As for the remaining claims for service connection for a 
spinal disorder and a left leg disorder, the record reflects 
private medical findings of facet arthritis, traction spurs, 
and sclerosis in the lower spine in October 1996, and VA 
treatment records for the period of October 1999 to October 
2001 otherwise reflect complaints and treatment of arthritis 
affecting other joints.  In addition, although service 
medical records are not available, the veteran is capable of 
stating that she sustained spinal and other orthopedic injury 
arising out of a jeep accident during service, and that she 
thereafter experienced pain to her spine and left leg 
following service.  The Board is also mindful that there is a 
heightened obligation for VA to assist the veteran in the 
development of her claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical evidence).  Therefore, based 
on all of the foregoing reasons, the Board finds that these 
claims should be remanded so that the veteran can be afforded 
an appropriate VA orthopedic examination to determine whether 
it is at least as likely as not that current disabilities of 
the spine and left leg are related to the veteran's reported 
jeep accident during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate audiology examination.  See 
38 C.F.R. § 4.85(a).  The veteran's 
claims file must be made available to 
the audiologist, and the audiologist 
should indicate in his/her report 
whether or not the claims file was 
reviewed.  The testing to determine the 
current severity of the veteran's 
hearing loss should include the use of 
controlled speech discrimination 
(Maryland CNC) and a puretone 
audiometry test.  The examination must 
be conducted without the use of hearing 
aids.  

A rationale for any opinion expressed 
should be provided.

2.  Schedule the veteran for VA 
orthopedic examination.  The claims 
folder should be provided to the 
examiner for review, and the examiner 
should indicate in his or her report 
that the claims folder has been 
reviewed.  

The examiner should identify all 
disorders of the back and left leg.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current back or left leg 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the jeep 
accident the veteran was involved in 
during service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

